DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 10.
Pending: 1-17.
IDS
Applicant’s IDS(s) submitted on 03/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 1, 2, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1, 2, 3, 4, 5, 6 of prior U.S. Patent No. US 10,990,400 B2. This is a statutory double patenting rejection.
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 

Claim(s) 8, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7, 9 of U.S. Patent No. US 10,990,400 B2 (“400 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘400 Patent Claim(s)
8. A memory controller comprising: a command decoder configured to generate a write command, an address recognition command, or a mode register command by decoding a command/address signal provided through shared pins according to a clock signal; a flip-flop configured to latch the write command according to the clock signal; a mode register set configured to generate a training mode signal according to the mode register command; a first logic circuit configured to perform a logic operation on the address recognition command and the training mode signal and output an output signal; and a second logic circuit configured to generate an internal write signal according to the signal latched in the flip-flop and the output signal of the first logic circuit.
7. A memory apparatus comprising: at least one memory; and a memory controller configured to control the at least one memory, wherein the memory controller comprises: a command decoder configured to generate a write command, an address recognition command, or a mode register command by decoding a command/address signal provided through shared pins according to a clock signal; a flip-flop configured to latch the write command according to the clock signal; a mode register set configured to generate a training mode signal according to the mode register command; a first logic circuit configured to perform a logic operation on the address recognition command and the training mode signal and output an output signal; and a second logic circuit configured to generate an internal write signal according to the signal latched in the flip-flop and the output signal of the first logic circuit.
Claim(s): 9
Claim(s): 9


10. A data processing system comprising: a memory system configured to receive an address signal and a command through shared pins and configured to store data provided from a host when a write command is received, wherein the host is configured to provide the memory system with the write command, without the address signal, in a training operation of the memory system.
10. A data processing system comprising: a memory apparatus, including at least one memory and a memory controller, for controlling the at least one memory and configured to receive an address signal and a command through shared pins and configured to store data provided from a host in the at least one memory or the memory controller when a write command is received by the memory controller, wherein the host is configured to provide the memory apparatus with the write command, without the address signal, in a training operation of the memory apparatus.

Claim(s): 11-16


Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
SAILER (US 7383492 B2) discloses a system and method for determining data integrity as such data passes through a FIFO. A generator is provided for appending a bit in a predetermined bit location in each packet pushed into the FIFO in response clock signals. The appended bit is a function of the information pushed into the FIFO. A checker is provided for providing an indication of the information integrity in response to bits produced at an output of the FIFO in the predetermined bit location. In one embodiment, the generator is a parity generator and the checker is a parity checker. In one embodiment, during an initial test mode, one parity type is introduced into the FIFO by the parity generator and the opposite parity type is checked at the output of the FIFO by the parity checker to determine whether the parity checker is able to produce parity error signals. In another embodiment, the generator is a packet delimiter generator and the checker is a packet delimiter checker. In another embodiment, the generator is a frame delimiter generator and the checker is a frame delimiter checker.
ANZOU (US 20090024885 A1) discloses a semiconductor integrated circuit has a memory collar including a memory cell configured to store a written data pattern and read and output the data pattern, and a register configured to store a failed data pattern, and a built-in self test circuit configured to write the data pattern in the memory cell, output expected value data, and decide whether to continue a test or suspend the test to output failure information to outside, based on a comparison result of the data pattern outputted from the memory cell and the expected value data and a comparison result of the data pattern and the failed data pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov